Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 6/23/22.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a buffer circuit coupled in parallel with the input port; and a control module configured to receive a buffered primary port signal from the buffer circuit and to control the primary bridge circuit to control the output power to the load in response to the buffered primary port signal, the buffered primary port signal comprising comprehensive signal information relating to the input power and the output power of the resonant converter.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...providing a buffered primary port signal from the resonant transformer input port to a control module with a parallel coupled buffer circuit coupled to the resonant transformer input port, the buffered primary port signal comprising comprehensive signal information relating to the input power and the output power of the resonant converter.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the buffered primary port signal comprising comprehensive signal information relating to an input power and an output power of the resonant converter, the buffer circuit coupled across an input port of a resonant transformer of the resonant converter and configured to generate a sense interface signal representative of a primary port signal of the resonant transformer; and a clock control circuit configured to receive a sense interface signal from the sense interface circuit and to receive a feedback signal representative of an output of the resonant converter, the clock control circuit further configured to generate a switch signal to control a primary bridge circuit in response to the buffered primary port signal, the primary bridge circuit configured to provide the input power to the input port of the resonant transformer to control the output power provided to a load.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838